DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on June 10, 2021 have been entered. Claims 1, 3-7 and 10-16 are now pending in the application. Claims 2, 8-9 have been canceled by the applicant. 
The replacement sheet for Figures 3 and 4 are acceptable, hence the drawing objection has been withdrawn. 
Applicant’s amendments filed June 10, 2021, with respect to claim rejections under 35 U.S.C. §112(b) have been fully considered and are persuasive.  Therefore, the 112(b) rejection of claims 1-14 has been withdrawn. 

Response to Arguments
Applicant’s arguments, see page 7-10, filed June 10, 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. §102 and 35 U.S.C. §103 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14: The limitation “wherein some of the laminations of the rotor lamination stack have pocket sections that are connected to the passage opening in a fluid-conducting manner via the channel sections and some of the laminations of the rotor lamination stack do not have channel sections such that the pocket sections are spatially separated from the passage opening” in lines 16 to 18 renders claim indefinite because there is no relationship between laminations have and have not channels. The term “some” is not defined by the claim, specification is silent on the term “some” and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further, claim 1, lines 5-6 recites “individual laminations”, but without any definite number of laminations. Therefore, for a lamination stack where number of laminations is equal to 2, the lamination which does not have pocket sections cannot be referred as “some laminations” and the lamination which does not have channel sections cannot be referred as “some laminations” and hence the claim is indefinite. 
Would the recited limitation “some” be same as “a proportion” recited in claim 3? If so, Examiner recommends to replace the term “some” with “between 70% and 98% or between 80% and 95%” as recited in claim 3. 
Clam 14: the same deficiency exists in claim 14. Therefore, claims 14-16 are rejected
Claims 3-7, 10-13 and 15 depend on claim 1. Therefore, claims 3-7, 10-13 and 15 are rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Helbling (US 20160049837).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (pocket)][AltContent: textbox (passage opening)][AltContent: textbox (annular channel)][AltContent: textbox (radial channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (axial channel)][AltContent: arrow]
    PNG
    media_image1.png
    719
    636
    media_image1.png
    Greyscale

	Modified Figure 2, Helbling.

Regarding claim 1, Helbling teaches, 
An electronically commutated (EC) motor (100, Fig. 1) for an electric hand tool, the EC motor comprising: 
a rotor (150, Fig. 1); 
a stator (28) in which the rotor is rotatably mounted; 
a rotor lamination stack (200, 200’, 200”, see Abstract) that has a passage opening (longitudinal passage 630, Fig. 2, see modified Figure 2 above) and is formed of individual laminations (Fig. 8 and Fig. 10); and 
a rotor shaft (40, Fig. 1) that is cast in the passage opening (630, Fig. 2) of the rotor lamination stack via a casting compound (plastic injection molding, para. [0056]); 
a plurality of permanent magnets (221-228, para. [0064]) adapted to be received in pockets (pockets 611 to 618, Fig. 2, para. [0064]) formed in the rotor lamination stack; and 
an annular channel (see modified Figure 2 above) connected to the pockets in a fluid-conducting manner (channels 671, 672 are preferably so formed that the clamping member 694 extends from the longitudinal passage 630 to the pocket 614, para. [0066]) via at least two radial channels (670, 671, 672, plurality of clamping members 690 are oppositely located, preferably radially extending channels 670, Fig. 2, para. [0065]), each of the at least two radial channels being formed of at least two channel sections formed in adjacent laminations of the rotor lamination stack, the annular channel being formed between the rotor shaft and a wall of the passage opening for supplying the casting compound from the annular channel to the pockets, 
wherein some of the laminations of the rotor lamination stack have pocket sections that are connected to the passage opening (channels 671, 672 are preferably so formed that the 
Helbling fails to explicitly disclose an annular channel connected to the pockets 614 in a fluid-conducting manner. However, Helbling teaches in para. [0056] that, the lamination stack can be embedded in a winding or insulated body 25, which can be formed using plastic injection molding, in which the plastic would be in liquid from. Further, para. [0066] teaches that the channels 671, 672 are preferably so formed that the clamping member 694 extends from the longitudinal passage 630 to the pocket 614. As Helbling teaches, in which it is obvious that, the pocket 614 where the permanent magnet 224 is inserted, connects with the passage 630 through channel 671 and 672 in a fluid conducting manner. Therefore, in view of the teachings from Fig. 2 and para. [0056, 0066], it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an annular channel in the longitudinal passage 630 so that the magnet insertion pocket 614 connects through the channel 670, 671 and 672 in a fluid conducting manner in selected portions of the lamination stack that enables to receive and flow the casting compound while casting a motor. 

Regarding claim 4, Helbling further teaches, 
wherein the radial channel (670, 671, 672) is connected in a fluid-conducting manner to at least one axial channel (see modified Figure 2 above) formed in the pockets (see Fig. 3, para. [0056]).  

Regarding claim 5, Helbling further teaches, 
wherein the axial channel (see modified Figure 2 above) and/or the radial channel are provided in each case multiple times per pocket (Fig. 2 and Fig. 5).  

Regarding claim 7, Helbling further teaches, 
 wherein the opening of the radial channel into the pocket is located in a center of the pocket (see modified Figure 2 above).  

Regarding claim 11, Helbling further teaches, 
wherein the at least one axial channel is formed on at least one side of the pocket (see modified Figure 2 above).  

Regarding claim 12, Helbling further teaches, 
 wherein the casting compound is formed of a thermosetting plastic (plastic injection molding, para. 0056]).  

Regarding claim 13, Helbling further teaches, 
 wherein a balance ring is disposed on at least one of the end faces of the rotor lamination stack (securing disk convers magnets, para. [0003]).  

Regarding claim 15, Helbling further teaches, 
wherein one of the laminations of the rotor lamination stack that do not have channel sections is provided in a middle of the rotor lamination stack (a solid configuration of lamination .  

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Helbling in view of Nakanishi (JP 2015192576).
Regarding claim 14, Helbling teaches,
 A method for producing a rotor for an electronically commutated (ECI motor (100, Fig. 1, para. 0062]), the method comprising: 
providing a rotor shaft (40, Fig. 1) ; 
providing a rotor lamination stack (200, 200’, 200”) having a passage opening (longitudinal passage 630, Fig. 2, para. [0064]) with pockets (611 to 618, Fig. 2, para. [0064]) for receiving permanent magnets (221 to 228, para. [0064]), wherein some laminations of the rotor lamination stack have pocket sections that are connected to the passage opening in a fluid-conducting manner via channel sections (channels 671, 672 are preferably so formed that the clamping member 694 extends from the longitudinal passage 630 to the pocket 614, para. [0066]) and some laminations of the rotor lamination stack do not have channel sections such that the pocket sections are spatially separated from the passage opening (lamination stack 200, without the clamping members 691 to 698, para. [0086]); 
inserting the permanent magnets in the pockets of the rotor lamination stack (para. [0079]); 
inserting the rotor shaft and the rotor lamination stack (para. [0083]) centered relative to one another in a casting mold such that an annular channel is formed between the rotor shaft (see modified Figure 2 above), received in the passage opening, and the rotor lamination stack; 


closing the mold (step S12, Fig. 12, para. [0015], [0055]); 
supplying a casting compound under pressure (para. [0015]) via a sprue channel (filling hole 53a, Fig. 6) substantially exclusively in a front opening of the annular channel between the rotor shaft and the rotor lamination stack through radial channels formed in the rotor lamination stack into the pockets with the permanent magnets received therein (filling step S13, para. [0049]); 
curing the casting compound (solidifying step S15, para. [0049]); and 
removing the rotor from the mold.  

Therefore, in view of the teachings of Nakanishi Figs. 7 to 14, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Helbling to include a step of supplying and injecting casting compound under a desired pressure to fill the magnet insertion pockets and the gap between the shaft and the passage openings that enables to fix the magnet inside the pocket.

Regarding claim 16, Helbling further teaches,
wherein one of the laminations of the rotor lamination stack that do not have channel sections is provided in a middle of the rotor lamination stack (a solid configuration of lamination .

 
Allowable Subject Matter
Claims 3, 6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3, 6 and 10 would be allowable for disclosing an electronically commutated motor comprising a lamination stack having channel section 70% to 95% of the total number of laminations and the ratio of the width of the radial channel to an axial length is in between 70% to 95% and the width of the pocket cross section greater than 1% and 10% of the thickness of the magnets received in the pockets.

Prior art reference Helbling fails to teach a proportion of laminations having channel sections or a ratio of the width to length of the channel or a ratio of the pocket cross section.  Though, the prior art reference Nakanishi teaches the thickness of the magnet along the radial direction is thinner than the width of the slot, Nakanishi fails to teach any relationship between the slot cross section and the thickness of the magnet received in the pocket or slot. Based on the configuration of Nakanishi, it would be improper hindsight to modify Helbling for making lamination stack having slot cross section greater than 1%-10% of a thickness of the magnet.  Therefore, claim 8 would be allowable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729